AGREEMENT

 

THIS AGREEMENT is made and entered into this 8th day of June 2004, by and
between Ethyl Corporation, a Virginia corporation, 330 South Fourth Street,
Richmond, Virginia 23219 (hereinafter called “Ethyl”), and Newton A. Perry
(hereinafter called “Perry”)

 

WITNESSETH:

 

1. Ethyl hereby retains Perry to provide counsel and assistance to Ethyl in
support of its participation in the Octel Alliance. In addition, Perry will
provide assistance in support of other activities when requested by Ethyl.

 

2. Through the period of this Agreement, Perry will devote his best efforts in
the interest of Ethyl to performance of such services as he may be reasonably
called on to provide. During the term of this Agreement, Ethyl will provide
Perry an office within its Headquarters complex, however, Perry is not required
to perform his services or maintain minimum office hours from this location.

 

3. For the services rendered hereunder, Ethyl shall pay Perry and Perry hereby
accepts as full compensation therefor the annual amount of $100,000, which
payments will be made in monthly installments in arrears. Additionally, Perry
agrees to make himself available for extended periods when and where required,
as designated by the Chairman – Ethyl Corporation.

 

4. Ethyl will reimburse Perry for his reasonable traveling and miscellaneous
expenses incurred in the performance of his services hereunder, provided that
such expenses shall be approved by the Chairman – Ethyl Corporation.

 

5. Ethyl may terminate this Agreement immediately upon written notice to Perry
in the event of any breach of this Agreement.

 

6. Any and all inventions, discoveries, improvements, ideas, processes, methods,
formulae and modifications made or conceived by Perry during the term of this
Agreement as the direct or indirect result of the services rendered hereunder
shall become the exclusive property of Ethyl, and Perry will promptly disclose
to Ethyl and upon its request assign to it any and all inventions, discoveries,
improvements, ideas, processes, methods, formulae and modifications without
further compensation or remuneration. Perry agrees to execute from time to time
during or after the term hereof such documents as Ethyl may consider necessary
to secure to it the benefits under this Agreement.

 

7. For a period of ten years from the date of this Agreement, Perry agrees that
he will maintain in confidence and will not disclose to anyone other than the
officers and duly authorized employees and representatives of Ethyl, except with
the prior written permission of Ethyl, any information that may be obtained by
him from Ethyl or from



--------------------------------------------------------------------------------

others in the course of his duties hereunder with respect to the conduct and
details of the business or the processes, formulae, compounds, equipment,
machinery, appliances, “know how” and arts used or usable by Ethyl in its
business or in its research and development activities, or any other knowledge
or information so obtained of whatever character. Perry agrees to execute a
Patent and Confidentiality Agreement and Conflict of Interest statement as part
of this Agreement.

 

8. Perry shall have no authority to enter any contract or agreement on Ethyl’s
behalf and shall make no warranties or representation regarding Ethyl’s product
or services without prior written consent of Ethyl.

 

9. During the term of this Agreement, Perry agrees that he will not act on
behalf of any other party on matters involving use of information obtained from
Ethyl or involving any conflict with work performed by Ethyl.

 

10. The term of this Agreement shall commence on July 1, 2004, and shall
terminate on June 30, 2007, without further notice, unless it is extended by the
mutual consent of Ethyl and Perry.

 

11. All data, studies and reports generated by Perry shall be the exclusive
property of Ethyl. Perry shall deliver to Ethyl within fourteen days after
termination of this Agreement, all books and records (including any and all
proprietary and confidential information) belonging to Ethyl or received by
Perry pursuant to the terms of this Agreement.

 

12. This agreement is personal to Perry and may not be assigned or otherwise
transferred by Perry.

 

13. There are not other agreements or understandings verbal or in writing,
between the parties hereto regarding the subject matter of this Agreement or any
part thereof.

 

14. The obligations of Perry under Sections 6, 7 and 11 shall survive
termination of this Agreement.

 

15. With the exception of any pension benefits or medical subsidy provided as a
result of retirement from Ethyl, Perry shall not be eligible to participate in
any of the Ethyl pension or welfare benefit programs during the term of this
Agreement.

 

16. This Agreement shall be construed and interpreted under the laws of the
Commonwealth of Virginia.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Ethyl Corporation has caused this instrument to be signed in
its name by its Chairman of the Board, and Newton A. Perry has hereunto set his
hand all as of the day and year first above written.

 

ETHYL CORPORATION

 

By:

 

/s/ Thomas E. Gottwald

--------------------------------------------------------------------------------

 

/s/ Newton A. Perry

--------------------------------------------------------------------------------

   

Thomas E. Gottwald

 

Newton A. Perry

   

Chairman

   